WHEELER, District Judge.
Paragraph 339 of the tariff act of July 24, 1897 (30 Stat. 181 [U. S. Comp. St. 1901, p. 1662]), places a duty of 60 per cent, ad valorem on “embroideries and all trimmings, including braids, edgings, insertings, flouncings, galloons, gorings, *443and bands,” “composed wholly or in chief value of cotton flax or other vegetable fiber,” not otherwise provided for, and paragraph 320 (30 Stat. 179 [U. S. Comp. St. 1901, p. 1661]) for one of 45 per cent, on “bandings, beltings, bindings, bonecasings, cords, garters, lining for bicycle tires, ribbons, suspenders and braces, tapes, tubings and webs or webbing,” made of cotton or other vegetable fiber. The articles in question appear to be narrow woven tapes of cotton used largely for covering the seams of underwear and waists. The Standard Dictionary gives one definition of a “braid” as “a narrow, flat tape or woven strip for binding the edges of fabrics, or for ornamenting them.” If these articles are braids within this or a like definition, they are also bindings or tapes within paragraph 320, and, being provided for there, are otherwise provided for than in 339. In Hiller v. U. S., 106 Fed. 73, 45 C. C. A. 229, cited, the articles were shoe laces, which were distinctively braids, and the question here was not involved.
Decision reversed.